ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-452, recommending that COLIN J. FLYNN of ALLENDALE, who was admitted to the bar of this State in 1989, and who thereafter was temporarily suspended from the practice of law by Order of the Court filed November 5, 2003, and who remains suspended at this time, be disbarred on the basis of unethical conduct that includes violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.15(a) (commingling of funds), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, *296or misrepresentation), and In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And COLIN J. FLYNN having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that COLIN J. FLYNN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that COLIN J. FLYNN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by COLIN J. FLYNN pursuant to Rule 1:21-6, that were restrained from disbursement by Order of the Court filed November 5, 2003, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending the further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.